As this court well said in Mann v. Glastonbury Knitting Co., 90 Conn. 116, 121,96 A. 368: ". . . an act which is quite outside of the servant's duties . . . cannot be brought within the scope of the employment except by proof of the special assent of the employer, actual or imputed. . . . Further than that we cannot go, because the relation is contractual, and, except by a valid exercise of the police power, its terms cannot be enlarged or varied without the consent of both parties." In striking the match which set fire to her sweater, the plaintiff was engaged in an act entirely outside of her duties as a pieceworker in the defendant's factory. In the absence of special assent, the defendant is not liable. Upon the facts found, such assent to smoking and its incidents, by employees reasonably clad for their work, may fairly be imputed. In my opinion this imputation of special assent cannot, however, properly be held to extend to the hazard which this plaintiff herself had created by wearing a costume so patently unsuited to her employment as the finding indicates. Suppose, as suggested by the defendant's counsel, that the plaintiff's claim had been for choking on a chicken bone swallowed while eating a lunch which she had brought. Could assent to this hazard be imputed to the defendant? The question carries its own answer. For like considerations, in my judgment assent should not be imputed in the case before us.
For the reason stated, I conclude that there was error and that judgment should be directed for the defendant. *Page 284